¶2. QUESTION
Does inclusion of the article, "Conservative Heroes of Oklahoma: Bill Graves", especially the portions about Graves v. McElderry, 946 F.Supp. 1569 (WD Okla. 1996) in the upcoming publication of "Prudent Jurisprudence" constitute a legal or ethical violation of 20 O.S. § 1404(6) ?
¶3. ANSWER
Yes
¶4. DISCUSSION
Although 20 O.S. § 1404(6) does not restrain what a newspaper reporter can write, a violation arises if a judge knowingly permits the publication of an article which makes publicly known, directly or by implication, his political party affiliation. The article's clear identification of Bill Graves as a conservative makes its inclusion in the new book a violation because in Oklahoma "conservative" means a person affiliated with the Republican party.
Bill Graves filed the lawsuit against McElderry alleging that the established Oklahoma election practice of always placing the Democratic candidate at the top of each ballot was unconstitutional because it gave Democrats an advantage to be listed first on every ballot. No registered Democrat would ever object to the candidates of his own party having preferential placement on the ballots. Bill Graves' participation as plaintiff in the lawsuit clearly implies that he is a Republican. As with the other contents of the newspaper article, the discussion of Graves v. McElderry becomes a violation of 20 O.S. § 1404(6) when it is published with Judge Graves' knowledge by inclusion in "Prudent Jurisprudence".
¶5. AUTHORITIES
*18Title 20 O.S. § 1404(6)"A judicial officer, while serving as such officer or while a candidate for judicial office, making publicly known in his campaign material or speeches, or knowingly permitting others to make publicly known, either directly or by implication, his political party affiliation."
/s/ The Honorable April Sellers White, (Retired)
Judicial Ethics Advisory Panel Member
/s/ /The Honorable Edward C. Cunningham, (Retired)
Judicial Ethics Advisory Panel Chair
/s/ The Honorable William C. Hetherington, (Retired)
Judicial Ethics Advisory Panel Member
/s/ The Honorable Allen McCall, (Retired)
Judicial Ethics Advisory Panel Member
/s/ The Honorable Thomas Landrith, (Retired)
Judicial Ethics Advisory Panel Member